I concur in the opinion of GRAY, J., in overruling the defendant's appeal. I would go further and sustain the plaintiff's appeal. The plaintiff seeks such equitable judgment in this state as shall give full faith, credit and effect to a decree of the Court of Chancery of New Jersey awarding her alimony against her husband. The case embraces a Federal question, and the decisions of the United States Supreme Court become authoritative so far as they are applicable. The question is not whether the jurisdiction of the courts of this state to grant alimony is equitable or statutory, but whether a plaintiff who has obtained a decree for alimony in another state can in an equitable action in this state, upon sufficient allegations and proofs, not only obtain judgment upon such foreign decree, but also such means of enforcing it as are suited to periodical payments, and the peculiar duty incumbent upon the husband in respect of alimony, which means equity alone can give. Barber
v. Barber (21 How. [U.S.] 582) holds that equity has jurisdiction in such a case. In Wood v. Wood
(7 Misc. Rep. 579) the court refused to follow the decision, and the Appellate Division has adopted the refusal. But the case there was upon a French decree, and no Federal question existed, and the court was not bound by the authority of the Barber case. It is otherwise here. If equity has jurisdiction, then it can adapt its remedies to the exigencies of the case. This the Special Term did, and I think did right.
PARKER, Ch. J., HAIGHT and WERNER, JJ., concur; LANDON, J., concurs in memorandum; O'BRIEN, J., not voting; CULLEN, J., not sitting.
Judgment affirmed. *Page 422